Exhibit 10.1

 

EXECUTIVE RETENTION AGREEMENT

 

This Executive Retention Agreement (this “Agreement”) is made by and among CLOUD
PEAK ENERGY INC. (the “Company”) and                          (“Executive”) and
is entered into as of January 29, 2019 (the “Effective Date”).

 

1.                                      Purpose.  The Company recognizes the
important goal of retaining Executive as an employee of the Company, and, in
furtherance of that goal, the Company wishes to provide financial incentives for
Executive to remain an employee for the period of time specified in this
Agreement and to continue to perform in a highly effective manner and contribute
to the success of the Company and its affiliates.  Except to the extent
otherwise defined herein, capitalized terms used in this Agreement shall have
the meaning given them on Exhibit A attached hereto.

 

2.                                      Retention Bonus. Subject to the terms
and conditions set forth herein, the Company shall pay to Executive an amount
equal to $[·] (the “Retention Bonus”), less applicable taxes, deductions and
withholdings, which amount shall be payable in a single lump sum cash payment as
soon as practicable following the Effective Date but in no event later than the
date that is 30 days following the Effective Date.

 

3.                                      Clawback.  In the event that Executive’s
employment with the Company or its affiliates is terminated prior to the
Retention Date (as defined below) by (a) the Company for Cause or (b) Executive
other than for Good Reason (including retirement), Executive shall repay to the
Company, in immediately available funds, an amount equal to the Retention Bonus,
less any amounts withheld by the Company for income and employment taxes, within
thirty (30) days following the date of Executive’s termination of employment
and, in order to satisfy such repayment, Executive agrees that the Company may
offset against, and Executive authorizes the Company to deduct from, any
payments due to Executive, or to his estate, heirs, legal representatives or
successors; provided that, no such offset shall result in a violation of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
applicable Treasury regulations and administrative guidance issued thereunder
(collectively, “Section 409A”). For the avoidance of doubt, in the event that
Executive’s employment with the Company or its Affiliates is terminated either
(x) prior to the Retention Date by (i) the Company without Cause, (ii) Executive
for Good Reason or (iii) the Company or Executive due to Executive’s death or
Disability, or (y) on or following the Retention Date for any reason or no
reason at all, Executive shall not be required to repay the Retention Bonus.

 

For purposes of this Agreement, the term “Retention Date” means the earlier to
occur of (A) the first anniversary of the Effective Date or (B) the consummation
of a transaction, whether implemented out-of-court, in-court, or a combination
thereof that either (1) effectuates a recapitalization or restructuring of a
material portion of the Company’s outstanding indebtedness or (2) involves an
acquisition, merger, or other business combination pursuant to which a majority
of the business, equity, or assets of the Company is sold, purchased, or
combined with another entity or company that is not an affiliate of the Company.

 

--------------------------------------------------------------------------------



 

4.                                      Acknowledgements.

 

(a)                                 No 2019 Equity Grants. Notwithstanding
anything to the contrary set forth in Executive’s employment agreement with the
Company, if applicable (the “Employment Agreement”), or otherwise, Executive
acknowledges and agrees that the Company does not currently intend to grant any
equity awards under the Company’s 2009 Long-Term Incentive Plan (as amended from
time to time, the “LTIP”) to Executive in respect of calendar year 2019. For the
avoidance of doubt, the terms of this Section 4(a) applies only to equity awards
in respect of calendar year 2019 and does not apply to any future compensatory
equity awards to Executive in respect of calendar year 2020 or future periods.

 

(b)                                 Waiver of Good Reason. Notwithstanding
anything to the contrary set forth in the Employment Agreement, if any, or any
other similar document, Executive (i) acknowledges and agrees that the absence
of any equity award grant under the LTIP to Executive in respect of calendar
year 2019 pursuant to Section 4(a) of this Agreement does not (A) constitute
Good Reason under the Employment Agreement, if any, or any other similar
document, (B) constitute a breach of any kind by the Company of the agreements,
covenants or other provisions of the Employment Agreement, if any, or any other
similar document or (C) entitle Executive to any benefits under the Employment
Agreement, if any, or any other similar document or to exercise any rights or
remedies under the Employment Agreement, if any, or any other similar document,
and (ii) hereby waives any claim or allegation inconsistent with Executive’s
agreement in Section 4(a) or 4(b)(i) of this Agreement.

 

5.                                      Release. In exchange for the promises of
the Company set forth in this Agreement, the sufficiency of which Executive
acknowledges, Executive, with the intention of binding Executive and Executive’s
heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge the Company and its subsidiaries, its and their
present and former officers, directors, executives, shareholders, agents,
attorneys, employees and employee benefit plans (and the fiduciaries thereof),
and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, which Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, arising on or prior to the date hereof, against any Company
Released Party; provided that this Section 5 shall not waive Executive’s
existing rights to (a) accrued and vested compensation or benefits, (b) any
claims or rights arising after the date that Executive signs this Agreement, or
(c) indemnification and advancement of expenses in connection with, arising from
or related in any way to actions or omissions in Executive’s capacity as a
director, officer, employee, agent or other capacity for the Company or any of
its affiliates or any other entity at the direction of the Company or any of its
affiliates, including, without limitation, indemnification and advancement of
expenses pursuant to the Company’s bylaws, certificate of incorporation or other
policies or agreements.

 

6.                                      Confidentiality. Executive agrees to
preserve and protect the confidentiality of all Confidential Information (as
defined below), which Executive acknowledges is the sole and

 

2

--------------------------------------------------------------------------------



 

exclusive property of the Company. Executive agrees that Executive will not, at
any time during Executive’s term of employment or thereafter, make any
unauthorized disclosure of Confidential Information, or make any use thereof,
except, in each case, in the carrying out of Executive’s responsibilities to the
Company. Executive further agrees to preserve and protect the confidentiality of
all confidential information of third parties provided to the Company by such
third parties with an expectation of confidentiality. Executive shall use
commercially reasonable efforts to cause all persons or entities to whom any
Confidential Information shall be disclosed by Executive hereunder to preserve
and protect the confidentiality of such Confidential Information. Executive
shall have no obligation hereunder to keep confidential any Confidential
Information if and to the extent disclosure thereof is specifically required by
applicable laws; provided, however, that in the event disclosure is required by
applicable laws and Executive is making such disclosure, Executive shall provide
the Company with prompt notice of such requirement prior to making any such
disclosure to the extent practicable and not legally prohibited, so that the
Company may seek an appropriate protective order at the Company’s sole cost and
expense.

 

Notwithstanding the foregoing, nothing in this Agreement shall prevent Executive
from: (a) making a good faith report of possible violations of applicable law to
any governmental agency or entity; or (b) making disclosures that are protected
under the whistleblower provisions of applicable law.

 

For purposes of this Section 6, the term “Company” includes the Company and each
of its affiliates. The term “Confidential Information” shall mean any and all
confidential or proprietary information and materials, as well as all trade
secrets, belonging to the Company and includes, regardless of whether such
information or materials are expressly identified or marked as confidential or
proprietary, and whether or not patentable: (i) technical information and
materials of the Company; (ii) business information and materials of the
Company; (iii) any information or material that gives the Company an advantage
with respect to its competitors by virtue of not being known by those
competitors; and (iv) other valuable, confidential information and materials
and/or trade secrets of the Company.

 

7.                                      Not a Contract of Employment.  This
Agreement is not a contract of employment and does not guarantee Executive
employment for any specified period of time.

 

8.                                      Waiver.  No provisions of this Agreement
may be modified, waived, or discharged unless such modification, waiver, or
discharge is agreed to in writing signed by Executive and such officer (other
than Executive) as may be specifically designated by Company.  No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

9.                                      Choice of Law.  This Agreement shall be
governed by and construed in accordance with the laws of the state of Colorado,
without regard to conflicts of laws principles of such state.

 

10.                               Section 409A.  This Agreement is intended to
comply with, or be exempt from Section 409A, and shall be construed and
administered in accordance with Section 409A.

 

3

--------------------------------------------------------------------------------



 

11.                               Entire Agreement.  This Agreement contains all
of the understandings and representations between the Company and Executive
relating to the retention bonus and supersedes all prior and contemporaneous
understandings, discussions, agreements, representations, and warranties, both
written and oral, with respect to any retention bonuses, including but not
limited to the retention bonus described in the Executive Retention Agreement,
dated November 9, 2018, by and between the Company and Executive, if applicable
(the “Prior Retention Agreement”); provided, however, that this Agreement shall
not supersede or modify any other agreements between the Company and Executive,
and specifically, the Employment Agreement, if any, shall remain in full force
and effect except as expressly modified hereunder pursuant to Section 4 of this
Agreement. For the avoidance of doubt, this Agreement renders the Prior
Retention Agreement, if any, null and void and of no effect and Executive shall
not be entitled to payment of any amounts under such Prior Retention Agreement
on or after the Effective Date.

 

12.                               Validity.  The invalidity or unenforceability
of any one or more provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

13.                               Counterparts.  This Agreement may be executed
in one or more counterparts (including by facsimile), each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

14.                               Assignment; Change in Control.  The provisions
of this Agreement shall bind and inure to the benefit of the Company and its
successors and assigns.  The term “successors” as used in this Agreement shall
include any corporation or other business entity which shall by merger,
consolidation, purchase, or otherwise, acquire all or substantially all of the
business and assets or ownership of the Company, and successors of any such
corporations or other business entities.  Where appropriate, the term “Company”
as used in this Agreement shall also include any other successor that assumes
the Agreement.  Notwithstanding anything to the contrary herein, upon the
occurrence of a “Change in Control” (as defined in the LTIP as in effect on the
Effective Date) prior to the Retention Date, the Agreement shall terminate and
Executive shall not be required to repay the Retention Bonus pursuant to
Section 3 of this Agreement.

 

15.                               Withholding of Taxes.  The Company may
withhold from any amounts payable under this Agreement all federal, state, city
or other taxes as shall be required pursuant to any law or government regulation
or ruling.

 

16.                               Other Benefits.  The Retention Amount is a
special payment to Executive and, except as otherwise set forth in Section 11 of
this Agreement, is not intended to supersede or replace any other compensation
payable to Executive, and will not be taken into account in computing the amount
of salary or compensation for purposes of determining any bonus, incentive,
pension or retirement, death, or other benefit under any bonus, incentive,
pension or retirement, insurance, or other employee benefit plan of the Company,
unless such plan or agreement expressly provides otherwise.

 

17.                               Legal Expenses. In the event of any claim,
dispute, litigation, arbitration or other proceeding relating to Section 3 of
this Agreement in which the Company is the prevailing party, the Company shall
be entitled to receive, and Executive shall pay upon demand, reasonable

 

4

--------------------------------------------------------------------------------



 

attorneys’ fees and related costs incurred by the Company in connection with the
resolution of such claim, dispute, litigation, arbitration or other proceeding. 
If the Company is not the prevailing party in such a claim, dispute, litigation,
arbitration or other proceeding, the Company shall pay Executive upon demand,
reasonable attorneys’ fees and related costs incurred by the Executive in
connection with the resolution of such claim, dispute, litigation, arbitration
or other proceeding.

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

CLOUD PEAK ENERGY INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

EXECUTIVE:

 

 

 

Name:

 

 

SIGNATURE PAGE TO

EXECUTIVE RETENTION AGREEMENT

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Certain Definitions

 

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

 

·                  “Cause” means “cause” (or a term of like import) as defined
under the Employment Agreement in effect as of the Effective Date (regardless of
whether such Employment Agreement is later modified, amended or terminated), if
any, or any other similar document in effect at the time a determination is made
or, in the absence of such an agreement or definition, shall mean (A) any
conviction of, or plea of guilty or nolo contendere to (i) any felony (except
for vehicular-related felonies, other than manslaughter or homicide) or (ii) any
crime (whether or not a felony) involving dishonesty, fraud, or breach of
fiduciary duty; (B) willful misconduct by Executive in connection with the
performance of services to the Company; (C) ongoing failure or refusal after
written notice, other than by reason of Disability or ill health, to faithfully
and diligently perform the usual and customary duties of Executive’s employment;
(D) failure or refusal after written notice to comply with the reasonable
written policies, standards and regulations of the Company which, from time to
time, may be established and disseminated; or (E) a material breach by Executive
of any terms related to Executive’s employment in any applicable agreement
including any applicable Employment Agreement; provided that the conduct
described in clauses (C) through (E) shall not constitute Cause unless the
Company has provided Executive with written notice of such conduct within ninety
(90) days of any senior officer of the Company (other than Executive) having
knowledge of such conduct, and Executive has failed to cure such conduct within
sixty (60) days of receiving such notice.

 

·                  “Disability” means “disability” (or a term of like import) as
defined under the Employment Agreement in effect as of the Effective Date
(regardless of whether such Employment Agreement is later modified, amended or
terminated), if any, or any other similar document in effect at the time a
determination is made or, in the absence of such an agreement or definition,
shall occur when Executive is entitled to receive payments under the Company’s
long-term disability insurance plan, if one is in effect at the time.  If there
is no long term disability insurance plan in effect, then Disability shall occur
when Executive is unable to perform her duties hereunder as a result of illness
or mental or physical injury for a period of at least 180 days.

 

·                  “Good Reason” means “good reason” (or a term of like import)
as defined under the Employment Agreement in effect as of the Effective Date
(regardless of whether such Employment Agreement is later modified, amended or
terminated), if any, or any other similar document in effect at the time a
determination is made or, in the absence of such an agreement or definition,
shall occur when (A) one of the following (each, a  “Resignation Condition”) has
occurred: (i) a material breach by the Company of any of the covenants in the
Employment Agreement, if any, or this Agreement, (ii) any material reduction in
Executive’s annualized base salary, (iii) the relocation of Executive’s
principal place of employment that would increase Executive’s one-way commute by
more than

 

EXHIBIT A-1

--------------------------------------------------------------------------------



 

seventy-five (75) miles, or (iv) a material diminution in Executive’s authority,
duties, or responsibilities; (B) Executive has given the Company written notice
of the occurrence of the Resignation Condition within ninety (90) days after the
Resignation Condition first occurred; (C) the Company has not cured the
Resignation Condition within sixty (60) days of receiving notice from Executive
required by clause (B) of this paragraph; and (D) Executive’s termination of
employment for “Good Reason” occurs on the later of (i) ninety (90) days after
the Resignation Condition first occurred or (ii) 10 days after the sixty (60)
day period if, in the event of (D)(i) or (D)(ii), the Company has not cured such
Resignation Condition.

 

EXHIBIT A-2

--------------------------------------------------------------------------------